The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

Drawings
Previous drawing objections withdrawn.

Allowable Subject Matter

1.	Claims 1-13, 21-25, 27 allowed.
2.	With respect to claims 1-8, the allowability resides in the overall structure of the device as recited in independent claim 1 and at least in part because of claimed limitations:

“a first plurality of ground contacts on the top side of the tongue, wherein each ground contact includes a first portion extending from a housing to a first end near a front edge of the tongue, each ground contact folded along a line parallel to the front edge of the tongue such that a second portion of the ground contact extends towards the housing under the first portion of the ground contact, the ground contact further comprising a connecting plate attached to the second portion of the ground contact and extending from the second portion of the ground contact in a direction parallel to the front edge of the tongue; and

a ground pad, the ground pad including side tabs and a back plate, the back plate having an opening for a fastener to electrically connect the back plate to an end cap, wherein the side tabs are positioned to physically and electrically contact the end cap,
 
The aforementioned limitations in combination with all remaining limitations of claim 1 are believed to render said claim 1 and all claims dependent therefrom patentable over the art of record.

3.	With respect to claims 9-11, 21-23, the allowability resides in the overall structure of the device as recited in independent claim 9 and at least in part because of claimed limitations:
an end cap located in a circular opening in an end of the cylindrical hinge, the end cap electrically connected to the cylindrical hinge; and
a first plurality of signal contacts on a top side of the tongue; and a ground pad on the top side of the tongue, the ground pad terminating in a side tab on a side of the connector receptacle, the side tab physically and electrically contacting the end cap, wherein the ground pad is electrically connected to the cylindrical hinge through the side tab and the end cap
 
The aforementioned limitations in combination with all remaining limitations of claim 9 are believed to render said claim 9 and all claims dependent therefrom patentable over the art of record.

4.	With respect to claims 12-13, 24-25, 27 the allowability resides in the overall structure of the device as recited in independent claim 12 and at least in part because of claimed limitations:

an end cap located in the opening the end of the hinge and attached to the connector receptacle by a plurality of fasteners; and
a ground pad, the ground pad including side tabs and a back plate, the back plate having an opening for a fastener in the plurality of fasteners, wherein the ground pad is electrically connected to the end cap through the side tabs, and the ground pad is further electrically connected to the end cap through the fastener and back plate.
 
The aforementioned limitations in combination with all remaining limitations of claim 12 are believed to render said claim 12 and all claims dependent therefrom patentable over the art of record.

5.	None of the cited references teach nor suggest the above noted limitations of claims 1, 9, 12 in combination with the remaining limitations.


Regarding claim 1, Tziviskos (US 20150295362 A1 fig 21 teaches a connector receptacle comprising:


a first plurality of ground contacts (two instances of 2110, see [0119] which recites ‘a top piece 2110, and a bottom piece 2120. As before, the top and bottom pieces may be folded for ground contacts’) on the top side of the tongue, wherein each ground contact includes a first portion (portion labeled as 2110 in fig 21) extending from a housing (back left portion of fig 21) to a first end (front right portion of fig 21) near a front edge of the tongue, each ground contact folded along a line parallel to the front edge of the tongue such that a second portion (portion of 2110 that extends under the fold of 2110, see annotated fig below) of the ground contact extends towards the housing under the first portion of the ground contact (fig 21), the ground contact further comprising a connecting plate (portion of 2110 that extends parallel to the front edge) attached to the second portion of the ground contact and extending from the second portion of the ground contact in a direction parallel to the front edge of the tongue (fig 21),
wherein each connecting plate in the first plurality of ground contacts is attached to the center plate (each instance of 2110 is attached to 2100)


    PNG
    media_image1.png
    461
    687
    media_image1.png
    Greyscale

However Tziviskos fig 21 fails to specifically teach a first plurality of signal contacts on a top side of the tongue; and
a ground pad, the ground pad including side tabs and a back plate, the back plate having an opening for a fastener to electrically connect the back plate to an end cap, wherein the side tabs are positioned to physically and electrically contact the end cap,

One could also argue that Tziviskos fig 21 does not teach a connecting plate attached to the second portion of the ground contact and extending from the second portion of the ground contact in a direction parallel to the front edge of the tongue, since the connecting plate shown is not very long.

Tziviskos fig 20 teaches a first plurality of signal contacts (1912) on a top side of the tongue.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate signal contacts as taught by Tziviskos [0117]-[0118] into the device of 

Tziviskos fig 25 teaches a connecting plate (2512, fig 25) attached to the second portion (lower portion of 2510) of the ground contact (2510) and extending from the second portion of the ground contact in a direction parallel to the front edge of the tongue (fig 25)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the longer connecting plate 2512 as taught by Tziviskos fig 25 into the device of Tziviskos fig 21. The ordinary artisan would have been motivated to modify Tziviskos fig 21 in the above manner for the purpose of providing additional reinforcement at the front of the connector receptacle tongue (paragraph 0122).


However no reference was found to teach a ground pad, the ground pad including side tabs and a back plate, the back plate having an opening for a fastener to electrically connect the back plate to an end cap, wherein the side tabs are positioned to physically and electrically contact the end cap

Regarding claim 12, Sharma (US 20160056592 A1) teaches an electronic device comprising:
a bottom support (16, fig 1a);
an upright support (14);
a  hinge (15) attached to the bottom support and the upright support such that the upright support can rotate about the hinge and move relative to the bottom support (figs 1a, 1b); 
an opening (opening that 25 fits into, see fig 1G) in an end of the hinge (fig 1G); and
an end cap (25) located in the opening the end of the hinge and attached to the connector receptacle by a plurality of fasteners (33, 39, 27, figs 1D, 1G, [0058] recites ‘FIG. 1G illustrates USB connector assembly 25 having been removed. FIG. 1G also illustrates a self-contained latching assembly 39 and a related latching mechanism 33, which may or may not be spring-loaded’); and

However Sharma fails to teach a ground pad, the ground pad including side tabs and a back plate, the back plate having an opening for a fastener in the plurality of fasteners, wherein the ground pad is electrically connected to the end cap through the side tabs, and the ground pad is further electrically connected to the end cap through the fastener and back plate.

Tziviskos (US 20130244494 A1) paragraph 0067 and fig 21 teach posts 1212 similar to a fastener, but not passing through an opening of a back plate and not for electrically connecting a back plate to an end cap. Instead [0067] recites ‘Post 1212 of housing 1210 may be used for further mechanical support’.

Tziviskos (US 20180131111 A1) paragraph 0095, fig 17 indicate openings 1726 ‘may accept fasteners (not shown) that may be used to attach connector receptacle board 1700 to a device enclosure (not shown)’, but does not mention electrically connecting a back plate to an end cap. Fig 2 and [0056] of this same reference have a similar situation. 

Tziviskos (US 20150295362 A1) fig 27 and [0129] indicate ‘The portions of the metallic center piece may include holes or openings, such as openings 2719, to improve the flow of plastic or other material during the molding process’. Openings 4531 of fig 49 and [0164] have a similar situation.

McCracken (US 20180175568 A1) fig 11 and [0070] indicate that either a fastener 15 or ‘glue, epoxy, or other adhesive compositions 17’ to accomplish the same purpose, which implies that the purpose of the fastener is not for grounding or electrical connection.

Zhang (US 20170271822 A1) fig 8 and [0071] indicate ‘These through holes 58, 59 may increase an engaging strength between the third insulative member 13 and the grounding metal plate 5’. Elements 58c of fig 22 and [0094] have a similar situation.

Gao (US 20150200493 A1) fig 7 and [0045] indicate that ‘Ground piece 124 may electrically connect to connector receptacle shield 122 via connection points 123’, however element 122 is not a back plate and 123 are not openings of a fastener to electrically connect the back plate to an end cap.

Chang (US 20210399500 A1) fig 13 and [0054] indicate that ‘Therefore, when the device enclosure 178 (see FIG. 13) is made of an electrically conductive material, such as an electrically conductive metal, the mounting member 126 creates an electrical path to the device ground (the device enclosure 178 (see FIG. 13)), thus improving the EMI shielding of the electrical connector assembly 100’, however figs 11-13 show that 126 is analogous to side tabs rather than a back plate.

Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DOUGLAS R BURTNER/             Examiner, Art Unit 2841           
                                                                                                                                                                                /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841